Citation Nr: 0626656	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-24 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus, claimed on a 
direct basis and as secondary to service-connected otitis 
media of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran is seeking service connection for tinnitus.  He 
essentially contends that his current disability is the 
result of acoustic trauma sustained in serving in Vietnam.  
Alternatively, he contends that the disability developed 
secondary to his service-connected otitis media of the left 
ear.

The record reflects that, in March 2006, the Board requested 
a medical opinion from the Veterans Health Administration 
(VHA) regarding the etiology of the veteran's claimed 
disability.  In April 2006, a VA physician reviewed the 
veteran's claims folder and completed a memorandum detailing 
the physician's findings regarding the etiology of the 
claimed tinnitus.  

The Board subsequently forwarded a copy of this memorandum to 
the veteran, accompanied by a letter indicating that he had 
60 days in which to review the medical opinion and to send 
any additional evidence or argument in support of his claim.  
The Board also advised the veteran that he had the right to 
have this evidence reviewed by the agency of original 
jurisdiction (AOJ), or he could waive that right, and request 
that the Board proceed with adjudication of his appeal.  

In June 2006, the veteran's submitted a letter requesting 
that his case be returned to the AOJ for review of the VA 
physician's opinion.  He also submitted additional 
documentary evidence in support of his claim, and appeared to 
request that the AOJ obtain recent treatment records from his 
current treating physician.  His accredited representative 
reiterated the veteran's wish to have his case remanded to 
the AOJ in a "Motion to Remand" submitted later that month.

Accordingly, the Board finds that this appeal must be 
remanded so that the AOJ can consider this new medical pinion 
in the first instance, and so that the AOJ can attempt to 
obtain the veteran's most recent medical records from the 
physician identified in his June 2006 letter.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should also take appropriate 
steps to ask the veteran to provide a 
list of the names and addresses of any 
additional doctors and medical care 
facilities (hospitals, HMOs, etc.) which 
have treated him for the claimed 
tinnitus.  They should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider, to include Dr. M.J.F., who the 
veteran identified in his June 2006 
letter.  When the veteran responds, the 
AMC should obtain records from each 
health care provider that he identifies.  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the AMC should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them. 

2.  The AMC should readjudicate the 
veteran's claim of service connection for 
tinnitus, based on all pertinent evidence 
of record.  If the benefit sought by the 
veteran continues to be denied, he must 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to submit written or other 
argument in response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


